             UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF MICHIGAN
                  SOUTHERN DIVISION
 
    SHANON DAWN BENTLEY,

                     Plaintiff,

            v.                                          Case No. 17-13662
                                                        Hon. Terrence G. Berg
    COMMISSIONER
    OF SOCIAL SECURITY,

                     Defendant.


    ORDER ADOPTING REPORT AND RECOMMENDATION

       This matter is before the Court on Magistrate Judge

Stephanie Dawkins Davis’ Report and Recommendation of

February 22, 2019 (ECF No. 17) recommending that Defendant’s
Motion for Summary Judgment (ECF No. 15) be granted and

Plaintiff’s Motion for Summary Judgment (ECF No. 13) be denied.

       The Court has reviewed the Magistrate Judge’s Report and

Recommendation. The law provides that either party may serve

and file written objections “[w]ithin fourteen days after being

served    with   a     copy”      of   a       report   and   recommendation.

28 U.S.C. § 636(b)(1). The district court will make a “de novo

determination of those portions of the report . . . to which objection

is made.” Id. Where, as here, neither party objects to the report, the
district court is not obligated to independently review the record.

                                           1
 
See Thomas v. Arn, 474 U.S. 140, 149-52 (1985). The Court will

therefore accept the Magistrate’s Report and Recommendation of

February 22, 2019 as this Court’s findings of fact and conclusions

of law.

        Accordingly, it is hereby ORDERED that Magistrate Judge

Davis’s Report and Recommendation of February 22, 2019 is

ACCEPTED and ADOPTED. It is FURTHER ORDERED that

Plaintiff’s Motion for Summary Judgment is DENIED, Defendants’

Motion for Summary Judgment is GRANTED, and Plaintiff’s

claims are DISMISSED WITH PREJUDICE.



        SO ORDERED.


    Dated: March 13, 2019     s/Terrence G. Berg
                              TERRENCE G. BERG
                              UNITED STATES DISTRICT JUDGE


                          Certificate of Service
          I hereby certify that this Order was electronically filed,
    and the parties and/or counsel of record were served on March
    13, 2019.
                               s/A. Chubb
                               Case Manager

 




                                    2
 
